 OAO 435                                 Administrative Office of the United States Courts                              FOR COURT USE ONLY
 AZ Form (Rev. 10/2018)                                                                                                 DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                     3. DATE
           Anna R. Wright                                                               520-620-7300                               11/20/19
4. FIRM NAME
                 US Attorney's Office
5. MAILING ADDRESS                                                                  6. CITY                             7. STATE         8. ZIP CODE
                          405 W. Congress, Ste 4800                                            Tucson                      AZ                 85701
9. CASE NUMBER                          10. JUDGE                                                              DATES OF PROCEEDINGS
    CR18-00223-RCC (DTF)                               Collins                      11.   11/20/19                       12.
13. CASE NAME                                                                                                 LOCATION OF PROCEEDINGS
    US v Scott Daniel Warren                                                        14.   Tucson                         15. STATE AZ
16. ORDER FOR
9 APPEAL                                ✔
                                        9      CRIMINAL                             9     CRIMINAL JUSTICE ACT              BANKRUPTCY
9    NON-APPEAL                         9      CIVIL                                9     IN FORMA PAUPERIS                 OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                    DATE(S)                              PORTION(S)                           DATE(S)
    9VOIR DIRE                                                                        9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                              ✔9OTHER (Specify)
    9SENTENCING                                                                      Rough draft of daily trial                     11/20/2019
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST            # OF              DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                       ADDITIONAL                                                       ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                       COPIES
     30 DAYS                   9                       9                                     PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              9                       9                              ✔      PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                     ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                   ✔                                                    E-MAIL ADDRESS
                                                                                     anna.wright@usdoj.gov; cedric.peete@usdoj.gov
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                     NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    s/Anna R. Wright                                                    THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   11/20/2019
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                            PHONE NUMBER
ORDER RECEIVED                                     DATE               BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY           TRANSCRIPTION COPY               ORDER RECEIPT       ORDER COPY
